Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record James Haugen, registration number 53001, on March 9, 2022.
The application has been amended as follows: 
Claim 26: 
A computing device for automatically generating a jurisdictionally-compliant permit set for a project, comprising: a processor; and 
a memory comprising: 
a rules engine configured to: 
receive and store, in the memory, a rules data structure comprising 				a set of predefined permit requirements per each jurisdiction across 			a plurality of jurisdictions and organized as a directed acyclic graph 				comprised of a plurality of branches, wherein 								each branch is comprised of a plurality of known orthogonal 					categories, and 

	receive and store, in the memory, project inputs comprised of project data representative of a solar power system configuration;
	determine the solar power system configuration 
		identifying a plurality of vertices from at least one physical 					obstruction preventing an installation of at least one solar module 				on a target surface, wherein 
			each one of the plurality of identified vertices is one 						alignment point of a plurality of alignment points; 
		identifying a plurality of alignment axes, wherein 
			each one of the plurality of identified alignment axes passes 					through one of the plurality of alignment points; 
		selecting one alignment axis from the plurality of identified 					alignment axes; 
		projecting a plurality of spans onto the target surface, such that 					each one of the plurality of projected spans excludes at least 				one physical obstruction and parallel to the selected 						alignment axis; and 
		populating each one of the plurality of projected spans with a set of 				solar modules; and 

a composing engine configured to: 
	receive the at least one document object; 
	receive and store, in the memory, at least one page template comprised of 	regions corresponding to the at least one document object; and 
	cause the processor to populate the regions with the at least one document 	object.  
Claim 34:
A computer-implemented method for generating jurisdictionally-compliant permit set for a project, comprising: 
receiving, using a processor of a computing device, a rules data structure comprising a set of predefined permit requirements per each jurisdiction across a plurality of jurisdictions and organized as a directed acyclic graph comprising a plurality of branches, wherein 
	each branch comprises a plurality of known orthogonal categories, and 
	each known orthogonal category comprises a set of requirements with values 	that do not affect values in any of the other orthogonal categories; 
receiving project inputs comprised of project data representative of a solar power system configuration;
determining the solar power system configuration 
		each one of the plurality of identified vertices is one alignment point of a 			plurality of alignment points; 
	identifying a plurality of alignment axes, wherein 
		each one of the plurality of identified alignment axes passes through one 			of the 	plurality of alignment points; 
	selecting one alignment axis from the plurality of identified alignment axes; 
	projecting a plurality of spans onto the target surface, such that 
		each one of the plurality of projected spans excludes at least one physical 			obstruction and parallel to the selected alignment axis; and 
	populating each one of the plurality of projected spans with a set of solar modules; and 
traversing each branch of the rules data structure unambiguously in a single pass and generate at least one document object based on the project inputs and a set of predefined permit requirements for the project; 
receiving the at least one document object; 
receiving at least one page template comprised of regions corresponding to the at least one document object; and 
populating the regions with the at least one document object.  
Claim 40:
A computer-implemented method for maintaining permit data, comprising: 
enumerating, using a processor of a computing device, a set of predefined permit requirements per each jurisdiction across a plurality of jurisdictions and corresponding predefined values for each requirement of the set of predefined permit requirements; organizing, using the processor, the set of predefined permit requirements into a rules data structure organized as a directed acyclic graph comprising a plurality of branches for an unambiguous traversal across each branch in a single pass by the processor configured with a rules engine, wherein 
	each branch comprises a plurality of known orthogonal categories, and 
	each known orthogonal category comprises a set of requirements with the values 	that do not affect values in any of the other orthogonal categories; and 
receiving, through an input/output (I/O) device, a set of rules for a particular project with a solar power system configuration;
determining the solar power system configuration 
	identifying a plurality of vertices from at least one physical obstruction preventing 		an installation of at least one solar module on a target surface, wherein 
		each one of the plurality of identified vertices is one alignment point of a 			plurality of alignment points; 
	identifying a plurality of alignment axes, wherein 
		each one of the plurality of identified alignment axes passes through one 			of the 	plurality of alignment points; 
	selecting one alignment axis from the plurality of identified alignment axes; 	projecting a plurality of spans onto the target surface, such that 
		each one of the plurality of projected spans excludes at least one physical 			obstruction and parallel to the selected alignment axis; and 
	populating each one of the plurality of projected spans with a set of solar 	modules; and 
editing, using the processor, the rules data structure upon detecting each one of: 
	a new permit requirement; 
	a new value for corresponding to a predefined permit requirement; and 
	a change in the predefined value corresponding to a predefined permit 	requirement.  
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	Applicant’s Remarks are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 26, 34, and 40.
	The most closely applicable prior art of record is Augenbraun et al. (US Patent Application Publication 20120035887).  Augenbraun discloses systems and methods for shading analysis and creating a 3D model of a surface of interest, including taking ray traces to determine light contact with the surface of interest, generating shadow maps, and performing power flux calculations (see abstract).
	Brown et al. (US Patent Application Publication 20130117075) is also closely related prior art of record. Brown discloses assessing compliance of a project by generating a graph including nodes representing attributes of the project and populating a subset of nodes in the graph with attribute values of the project, wherein a rule applicable to the subset of nodes is identified and applied to determine whether the attribute values comply with the rule (see abstract).
	Chowdhury et al. (US Patent 7562069) is also closely related prior art of record. Chowdhury discloses that a search query is resolved prior to being submitted to one or
more search engines. The query is resolved such that the query unambiguously corresponds to a category included in a query ontology that relates search queries to query categories. The query may be resolved by supplementing the query with
additional information corresponding to the category. For example, the query may be formatted into a canonical form of the query for the category. Alternatively or additionally, the query may be supplemented with one or more keywords that are associated with the category and that represent words or phrases that appear in a high percentage of search results for queries from the category. Resolving the query yields search results that more closely reflect search results desired by a user submitting the query (see abstract).
Claim 26
	The prior art of record neither anticipates nor fairly and reasonably teach a computing device for automatically generating a jurisdictionally-compliant permit set for a project, comprising: a processor; and a memory comprising: a rules engine configured to: receive and store, in the memory, a rules data structure comprising a set of predefined permit requirements per each jurisdiction across a plurality of jurisdictions and organized as a directed acyclic graph comprised of a plurality of branches, wherein each branch is comprised of a plurality of known orthogonal categories, and each known orthogonal category is comprised of a set of requirements with values that do not affect values in any of the other orthogonal categories; receive and store, in the memory, project inputs comprised of project data representative of a solar power system configuration; determine the solar power system configuration by: identifying a plurality of vertices from at least one physical obstruction preventing an installation of at least one solar module on a target surface, wherein each one of the plurality of identified vertices is one alignment point of a plurality of alignment points; identifying a plurality of alignment axes, wherein each one of the plurality of identified alignment axes passes through one of the plurality of alignment points; selecting one alignment axis from the plurality of identified alignment axes; projecting a plurality of spans onto the target surface, such that each one of the plurality of projected spans excludes at least one physical obstruction and parallel to the selected alignment axis; and populating each one of the plurality of projected spans with a set of solar modules; and instruct the processor to traverse each branch of the rules data structure unambiguously in a single pass and generate at least one document object based on the project inputs and a set of predefined permit requirements for the project; and a composing engine configured to: receive the at least one document object; receive and store, in the memory, at least one page template comprised of regions corresponding to the at least one document object; and cause the processor to populate the regions with the at least one document object.  
 
	Claim 34 is a computer-implemented method similar to the method of claim 26.  Claim 40 is a computer-implemented method similar to the method of claim 26.  Claims 34 and 40 are allowed on the same basis as claim 26.   
	The Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record.  The dependent claims are allowable for reasons consistent with those of the independent claims.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        

/CARRIE S GILKEY/Primary Examiner, Art Unit 3689